696 N.W.2d 708 (2005)
HOERSTMAN GENERAL CONTRACTING, INC.
v.
HAHN.
No. 126958.
Supreme Court of Michigan.
May 12, 2005.
SC: 126958, COA: 244507.
On order of the Court, the application for leave to appeal the June 15, 2004 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether there was an accord and satisfaction between the disputing parties in this case. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.